NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10227

                Plaintiff-Appellee,             D.C. No. 2:13-cr-01709-GMS

 v.
                                                MEMORANDUM*
LUIS ARMANDO CRUZ-GALVAN, a.k.a.
Armando, a.k.a. Luis Armando Cruz, a.k.a.
Panda, a.k.a. Kung Fu Panda,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Luis Armando Cruz-Galvan appeals from the district court’s judgment and

challenges his guilty-plea convictions and 121-month concurrent sentences for

conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1), (b)(1)(A)(vii), and 846, and conspiracy to launder monetary

instruments, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (h). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Cruz-Galvan’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. Cruz-Galvan has filed a pro se supplemental brief. No answering brief has

been filed.

      Cruz-Galvan waived his right to appeal his conviction, sentence, and the

order of forfeiture. Our independent review of the record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the

waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We

accordingly dismiss the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   15-10227